STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


William Brennan III,                                                               FILED
Petitioner Below, Petitioner                                                    March 16, 2015
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 14-0674 (Logan County 12-C-318)                                        OF WEST VIRGINIA


Dennis Dingus, Warden,
Stevens Correctional Center,
Respondent Below, Respondent


                               MEMORANDUM DECISION
       Petitioner William Brennan III, by counsel Timothy P. Lupardus, appeals the Circuit
Court of Logan County’s June 5, 2014, order dismissing his petition for writ of habeas corpus as
moot. Respondent Dennis Dingus, Warden, by counsel Benjamin F. Yancey III, filed a response.
On appeal, petitioner alleges that the circuit court erred in dismissing his petition for writ of
habeas corpus as moot.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In October of 2006, a Logan County Grand Jury indicted petitioner on one count of
voluntary manslaughter. Petitioner’s first trial took place in April and May of 2007 and ended in
a hung jury. In February of 2008, petitioner was tried, by jury, and was convicted of voluntary
manslaughter. In June of 2009, the circuit court sentenced petitioner to a term of incarceration of
fifteen years for his conviction. While incarcerated, petitioner filed a pro se petition for writ of
habeas corpus in November of 2012. However, the next month, petitioner fully discharged his
sentence and was released from incarceration. Thereafter, the State filed a motion to dismiss the
petition for writ of habeas corpus as moot. The circuit court thereafter granted the motion on
June 5, 2014. It is from the resultant order that petitioner appeals.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and

                                                 1


       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

        In support of his petition for appeal, petitioner admits that our past holdings support the
circuit court’s dismissal, but asks that the Court re-examine its analysis of whether a petition for
writ of habeas corpus is mooted by the petitioner’s release from incarceration. We decline to do
so. We have previously held that “[a]n inmate who has been released from incarceration and
placed on parole is no longer ‘incarcerated under sentence of imprisonment’ for purposes of
seeking habeas corpus relief under the Post–Conviction Habeas Corpus Act, West Virginia Code
§§ 53–4A–1 to –11 (2008).” Syl. Pt. 3, Cline v. Mirandy, -- W.Va. --, 765 S.E.2d 583 (2014).
Similar to the petitioner in Cline who was released from incarceration on parole, petitioner
herein was released from incarceration after fully discharging his sentence. Because petitioner
fully discharged his sentence and was released from incarceration shortly after filing his petition
for writ of habeas corpus, we find no error in the circuit court granting the State’s motion to
dismiss the same as moot.

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.

ISSUED: March 16, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 2